DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 11 is duplicated with claim 9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the polymer as having one or more of structures I and II, and structure II in the polymer as 1-10%, which makes the claim indefinite, because if only one structure is selected, the 1-10% will not be satisfied.   
While the claims recites structures I and II as present in “a polymer,” meaning a single polymer (like a copolymer), the specification is unclear. Page 5 describes this as: “Therefore, the porous membrane according to the embodiment of the present invention includes polysulfone and polyethersulfone, a copolymer including the polysulfone repeating unit and the polyethersulfone repeating unit, or a copolymer including the polysulfone repeating unit and the polyethersulfone repeating unit and one or more compounds selected from polysulfone and polyethersulfone” which does not make 
Claim 10 appears to be having polysulfone and polyethersulfone switched in the second paragraph. The range of a x b does not work for the data disclosed because PES is the major component. For examination, therefore, PES (structure II) is considered as the minor component, ie., 1-10% of the total polymer.
For examination, both copolymer and blends of polysulfone – polyethersulfone are considered.

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-9 and 11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harimoto et al (US 2020/0024575).
This reference has an earlier PCT publication which makes it a 102(a1) reference.
Harimoto teaches copolymer of PES and PSf, with PES at less than 10%  - see [0037]. (Even though the term “other monomer” is used for the copolymer, there is only one possibility for the other monomer, and that is PES, which is obvious if not anticipated).The membrane is in the form of hollow fibers (abstract) with pore diameter of compact portion <2 microns [0020]. Thickness is 80 microns [0076].
Regarding the pore diameter increase in the thickness direction (asymmetric membrane), Harimoto teaches such a membrane which is clear from the method of making the membrane. Having a cartridge is only making the membrane in a usable form – see module in [0019]. 

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as unpatentable over Ashitaka et al (US 2015/0232506) in view of Harimoto et al (US 2020/0024575).
Ashitaka teaches a “polysulfone-type” asymmetric membrane with a coating of hydroxy propyl cellulose (abstract, [0031], [0034], tables) . The % of the HPC is about 1-2% (tables). Membrane thickness is about 60 microns. Pore size is small enough to remove viruses, which the examiner believes to be about 0.1 microns or less, but the reference teaches designing the pore size to suit the requirement (many places in the reference, like in [0004]. Therefore, it would have been obvious to one of ordinary skill 
Ashitaka does not teach the proportion of PSf and PES in the membrane, but Harimoto teaches this as shown in rejection 1. Therefore, it would have been obvious to one of ordinary skill to obtain the missing information from the literature, and use the teachings such as of Harimoto. Please note that Harimoto also teaches designing the pore size to the desired purpose, in this case, separation of platelets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777